Exhibit 10.87
EXECUTION VERSION
AMENDMENT NO. 1
          AMENDMENT NO. 1 dated as of July 22, 2010 between INTERNATIONAL
TRANSMISSION COMPANY (“ITC”), MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC
(“METC”, and together with ITC, the “Borrowers”), the Lenders executing this
Amendment No. 1 on the signature pages hereto (the “Lenders”) and JPMORGAN CHASE
BANK, N.A., in its capacity as Administrative Agent under the Credit Agreement
referred to below (in such capacity, the “Administrative Agent”).
          The Borrowers, the lenders party thereto (including the Lenders), and
the Administrative Agent are parties to a Credit Agreement dated as of March 29,
2007 (as modified and supplemented and in effect from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit (by means of loans and letters of credit) to be made by the
Lenders to the Borrowers in an aggregate principal or face amount not exceeding
$140,000,000 (which amount has heretofore been increased to $165,000,000).
          The Borrowers and the Lenders party hereto wish now to amend the
Credit Agreement in certain respects, and accordingly, the parties hereto hereby
agree as follows:
          Section 1. Definitions. Except as otherwise defined in this Amendment
No. 1, terms defined in the Credit Agreement are used herein as defined therein.
          Section 2. Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 4 below, and effective as of the Amendment
Effective Date (as defined below), the Credit Agreement shall be amended as
follows:
          2.01. Definitions. Section 1.1 of the Credit Agreement shall be
amended as follows:
     (a) The definitions of “Defaulting Lender” and “Revolving Credit Commitment
Percentage” in Section 1.1 of the Credit Agreement shall be amended and restated
to read as follows:
     “Defaulting Lender” shall mean any Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Revolving
Credit Loans or participations in Letters of Credit within three Business Days
of the date required to be funded by it hereunder, (b) notified the Borrowers,
the Administrative Agent, the Letter of Credit Issuer or any Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to
Amendment No. 1

 



--------------------------------------------------------------------------------



 



comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three
Business Days after written request by the Administrative Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations to fund prospective Revolving
Credit Loans and participations in then outstanding Letters of Credit under this
Agreement, (d) otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute
or (e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business, or a custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, or a custodian, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.
     “Revolving Credit Commitment Percentage” shall mean, with respect to any
Lender, the percentage of the Total Revolving Credit Commitment represented by
such Lender’s Revolving Credit Commitment; provided that in the case of
Section 2.15 when a Defaulting Lender shall exist, “Revolving Credit Commitment
Percentage” shall mean the percentage of the Total Revolving Credit Commitment
(disregarding any Defaulting Lender’s Revolving Credit Commitment) represented
by such Lender’s Revolving Credit Commitment. If the Total Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments and to the Lender’s status
as a Defaulting Lender at the time of determination.
Amendment No. 1

-2-



--------------------------------------------------------------------------------



 



     (b) The definition of “Lender Default” in Section 1.1 of the Credit
Agreement shall be deleted.
     (c) The following definitions shall be added where appropriate in
Section 1.1 of the Credit Agreement:
     “Terminated Lender” shall have the meaning provided in Section 12.7(a)(ii).
     “Termination Notice Date” shall have the meaning provided in
Section 12.7(a)(ii).
          2.02. Change of Lending Office. Section 2.12 of the Credit Agreement
shall be amended and restated to read as follows:
     “Section 2.12. Change of Lending Office. If any Lender requests
compensation under Section 2.10, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.3, then such Lender shall, if requested by the
Borrowers, use reasonable efforts to designate a different lending office for
funding or booking its Revolving Credit Loans hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.10 or 5.3, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.”
          2.03. Defaulting Lenders. The Credit Agreement is hereby amended by
adding the following new Section 2.15:
     “Section 2.15. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) fees shall cease to accrue on the unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 4.1;
     (b) the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 12.1), provided that any
waiver, amendment or
Amendment No. 1

- 3 -



--------------------------------------------------------------------------------



 



modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender; provided, further, that this
clause (b) shall not permit (i) an increase in such Defaulting Lender’s stated
commitment amounts, (ii) the waiver, forgiveness or reduction of the principal
amount of any Indebtedness outstanding to such Defaulting Lender or (iii) the
extension of the final maturity date(s) of such Defaulting Lenders’ portion of
any of the loans or other extensions of credit or other obligations of either
Borrower owing to such Defaulting Lender, or the extension of any commitment to
lend beyond the stated termination date of such commitment, in each case without
such Defaulting Lender’s consent;
     (c) if any Letter of Credit Exposure exists at the time a Lender becomes a
Defaulting Lender then:
     (i) all or any part of such Letter of Credit Exposure shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Revolving
Credit Commitment Percentages but only to the extent (x) the sum of all non-
Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Letter of Credit Exposure does not exceed the total of all non-Defaulting
Lenders’ Revolving Credit Commitments and (y) the conditions set forth in
Section 6.2 are satisfied at such time; and
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent cash collateralize the amount of such
Defaulting Lender’s Letter of Credit Exposure for the benefit of the Letter of
Credit Issuer in a manner consistent with the procedures set forth in
Section 10.9 for so long as such Letter of Credit Exposure is outstanding, in an
amount equal to the amount that cannot be so reallocated;
     (iii) if the Borrowers cash collateralize any portion of the Borrowers’
reimbursement obligations pursuant to Section 2.15(c)(ii), the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 4.1(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure during the period such reimbursement obligations are so cash
collateralized (provided, however, for the avoidance of doubt, such Letter of
Credit Exposure shall continue to be included in the calculation of the
Revolving Credit Exposure for purposes of Section 2.8(c) and the third sentence
of Section 4.1(b));
Amendment No. 1

- 4 -



--------------------------------------------------------------------------------



 



     (iv) if the Letter of Credit Exposure of any Lender is reallocated pursuant
to Section 2.15(c)(i), then the fees payable to such Lender pursuant to
Section 4.1(a) and Section 4.1(b) shall be adjusted in accordance with such
Lender’s Revolving Credit Commitment Percentage; and
     (v) if any Defaulting Lender’s Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.15(c), then, without
prejudice to any rights or remedies of the Letter of Credit Issuer or any Lender
hereunder, all commitment fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Credit Commitment that was utilized by such Letter of Credit
Exposure) and Letter of Credit Fees payable under Section 4.1(b) with respect to
such Defaulting Lender’s Letter of Credit Exposure shall be payable to the
Letter of Credit Issuer until such Letter of Credit Exposure is cash
collateralized and/or reallocated; and
     (d) so long as any Lender is a Defaulting Lender, the Letter of Credit
Issuer shall not be required to issue, amend or increase any Letter of Credit,
unless it is reasonably satisfied that the related exposure will, as of the date
of such funding, issuance, amendment or increase, be (i) 100% covered by the
Revolving Credit Commitments of the non-Defaulting Lenders and/or (ii) cash
collateral will be provided by the Borrowers in accordance with
Section 2.15(c)(ii), and participating interests in any such newly issued,
amended or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.15(c)(i) (and Defaulting Lenders
shall not participate therein).
     In the event that the Administrative Agent, the Borrowers and the Letter of
Credit Issuer each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Letter of
Credit Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Revolving Credit Commitment and on such date such Lender shall
purchase at par such Revolving Credit Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Credit Loans in accordance with its Revolving Credit
Commitment Percentage.”
          2.04. Lender Indemnity. The Credit Agreement shall be amended by
designating the existing Section 12.5 as 12.5(a) and adding the following new
Section 12.5(b):
Amendment No. 1

- 5 -



--------------------------------------------------------------------------------



 



     “(b) To the extent that either Borrower fails to pay any amount required to
be paid by it to the Administrative Agent or the Arranger under paragraph (a) of
this Section, each Lender severally agrees to pay to the Administrative Agent or
the Arranger, as the case may be, such Lender’s Revolving Credit Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Arranger in its capacity as such.”
          2.05. Replacement of Lenders. Section 12 of the Credit Agreement shall
be amended:
     (a) by amending and restating Section 12.7(a) of the Credit Agreement to
read as follows:
     “(a) If any Lender requests compensation under Section 2.10, or if either
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.3, or
if any Lender becomes a Defaulting Lender, or if any Lender is affected in the
manner described in Section 2. 10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken, then the Borrowers
may, at their sole expense and effort:
     (i) upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 12.6) all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) no Default or Event of Default shall have
occurred and be continuing at the time of such assignment, (ii) the Borrowers
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Credit Commitment is being assigned, the Letter of Credit
Issuer), which consent shall not unreasonably be withheld, (iii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Revolving Credit Loans and L/C Participations, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts) and (iv) in the case of any
such assignment resulting from payments required to be made pursuant to
Section 2.10 or a claim for compensation under Section 2.11, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or
Amendment No. 1

- 6 -



--------------------------------------------------------------------------------



 



otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply; or
     (ii) in the case of any Lender becoming a Defaulting Lender, then,
effective upon the date of notice to such Defaulting Lender (the “ Terminated
Lender”) and the Administrative Agent (such date, the “ Termination Notice
Date”), cause (1) the Terminated Lender’s Revolving Credit Commitment to be
terminated in full (but without a reduction or termination of the Revolving
Credit Commitments of the other Lenders), (2) the aggregate amount of the
Revolving Credit Commitments to be automatically reduced by the amount of the
Terminated Lender’s Revolving Credit Commitment and (3) each remaining Lender’s
Revolving Credit Commitment Percentage to be automatically increased ratably
such that the sum of the Revolving Credit Commitment Percentages of the Lenders
other than the Terminated Lender shall be 100% ( provided, however, that the
Terminated Lender’s Letter of Credit Exposure and Swingline Exposure shall only
be reallocated in accordance with such increased percentages in accordance with
Section 12.7(c)); provided that, (i) no Default or Event of Default shall have
occurred and be continuing at the time of such termination and (ii) if as a
result of such termination the Borrowers would be required to provide cash
collateral under Section 12.7(c)(ii)(B), such termination shall not be effective
unless the Borrowers comply with said Section 12.7(c)(ii)(B) on the related
Termination Notice Date.”
     (b) by adding the following after Section 12.7(b):
     “(c) if applicable pursuant to Section 12.7(a)(ii):
     (i) from and after the Termination Notice Date relating to any Terminated
Lender, the Revolving Credit Commitment and the Letter of Credit Exposure of
such Terminated Lender shall each be zero. Notwithstanding anything in this
Agreement or otherwise to the contrary, no Terminated Lender shall be entitled
to receive fees or other charges owing to such Terminated Lender with respect to
its Revolving Credit Commitment or Letter of Credit Exposure as to any period
from and after the Termination Notice Date relating to such Terminated Lender;
and
     (ii) with respect to any Letter of Credit Exposure of such Terminated
Lender outstanding on the Termination Notice Date (before giving effect to the
termination thereof by operation of Section 12.7(a)(ii) hereof):
     (A) such Letter of Credit Exposure shall be reallocated among the
non-Defaulting Lenders (including without limitation any assignees that shall
have become, or substantially concurrently
Amendment No. 1

- 7 -



--------------------------------------------------------------------------------



 



with such Lender becoming a Terminated Lender shall become, Lenders pursuant to
Section 12.7(a)(i) hereof) in accordance with their respective Revolving Credit
Commitment Percentages but only to the extent (x) the sum of all such
non-Defaulting Lenders’ Revolving Credit Exposures plus such Terminated Lender’s
Letter of Credit Exposure does not exceed the total of all such non-Defaulting
Lenders’ Revolving Credit Commitments and (y) the conditions set forth in
Section 6.2 are satisfied at such time;
     (B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrowers shall on the Termination Notice Date cash
collateralize the amount of such Terminated Lender’s Letter of Credit Exposure
for the benefit of the Letter of Credit Issuer in a manner consistent with the
procedures set forth in Section 10.9 for so long as such Letter of Credit
Exposure is outstanding, in an amount equal to the amount that cannot be so
allocated; and
     (C) if the Letter of Credit Exposure of any Lender is reallocated pursuant
to Section 12.7(c)(ii)(A), then the fees payable to such Lender pursuant to
Section 4.1(a) and Section 4.1(b) shall be adjusted in accordance with such
Lender’s Revolving Credit Commitment Percentage.”
     2.06. Adjustments; Set-off. Section 12.8(a) of the Credit Agreement shall
be amended and restated to read as follows:
     “(a) If any Defaulting Lender shall fail to make any payment required to be
made by it pursuant to Section 2.4(b), 3.3(c), 3.4(c), 12.5(b) or 12.8(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply for the benefit of the Administrative Agent, the
Letter of Credit Issuer or any Lender any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.”
          Section 3. Termination of Revolving Credit Commitment of Woodlands.
          (a) On the Amendment Effective Date (i) the Revolving Credit
Commitment of Woodlands Commercial Bank (“ Woodlands”) shall be terminated in
full (but without a reduction or termination of the Revolving Credit Commitments
of the other Lenders), (ii) Woodlands shall cease to be a Lender under the
Credit Agreement and shall not have any further obligation to fund any amount or
extend any credit under
Amendment No. 1

- 8 -



--------------------------------------------------------------------------------



 



the Credit Agreement (including any obligation in respect of any Letter of
Credit outstanding as of the Amendment Effective Date), (iii) the aggregate
amount of the Revolving Credit Commitments shall be automatically reduced by the
amount of Woodlands’s Revolving Credit Commitment and (iv) each other Lender’s
Revolving Credit Commitment Percentage shall be automatically increased ratably
such that the sum of the Revolving Credit Commitment Percentages of the Lenders
other than Woodlands shall be 100%; provided that, notwithstanding such
termination, Woodlands shall remain entitled to its rights pursuant to
indemnification and other provisions of the Credit Agreement which by their
terms survive the termination of the Revolving Credit Commitments and the
repayment of all obligations thereunder. From and after the Amendment Effective
Date, the Revolving Credit Commitment and Letter of Credit Exposure of Woodlands
shall each be zero. Notwithstanding anything herein or in the Credit Agreement
or otherwise to the contrary, Woodlands shall not be entitled to receive fees or
other amounts owing to Woodlands with respect to its Revolving Credit Commitment
or Letter of Credit Exposure as to any period after June 16, 2010.
          (b) The Borrowers shall pay to the Administrative Agent for the
benefit of Woodlands on the Amendment Effective Date the then-unpaid principal
amount of and any accrued interest on Woodlands’s Revolving Credit Loans and all
other amounts owing by it to Woodlands under the Credit Agreement (excluding
amounts owing under Section 2.11 thereof).
          (c) With respect to any Letter of Credit Exposure of Woodlands
outstanding on the Amendment Effective Date (before giving effect to the
termination thereof by operation of Section 3(a) hereof):
     (i) such Letter of Credit Exposure shall be reallocated among the Lenders
(for the avoidance of doubt, excluding Woodlands) in accordance with their
respective Revolving Credit Commitment Percentages but only to the extent that
the sum of all such Lenders’ Revolving Credit Exposures plus Woodlands’s Letter
of Credit Exposure does not exceed the total of all such Lenders’ Revolving
Credit Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall on the Amendment Effective Date cash
collateralize the amount of Woodlands’s Letter of Credit Exposure for the
benefit of the Letter of Credit Issuer in a manner consistent with the
procedures set forth in Section 10.9 of the Credit Agreement for so long as such
Letter of Credit Exposure is outstanding, in an amount equal to the amount that
cannot be so allocated; and
     (iii) if the Letter of Credit Exposure of Woodlands is reallocated pursuant
to Section 3(c)(i) hereof, then the fees payable with respect to such Letter of
Credit Exposure so reallocated pursuant to Section 4.1(a) and Section 4.1(b) of
the Credit Agreement shall be adjusted in accordance with the
Amendment No. 1

- 9 -



--------------------------------------------------------------------------------



 



Revolving Credit Commitment Percentage of the Lenders after giving effect to
such reallocation.
          Section 4. Conditions Precedent. The amendments set forth in Section 2
and the termination of the Revolving Credit Commitment of LCPI set forth in
Section 3 shall become effective on the date (the “ Amendment Effective Date”)
that the Administrative Agent notifies the parties hereto that the following
conditions precedent have been satisfied (i) the Administrative Agent shall have
received counterparts of this Amendment No. 1 executed by the Borrowers and all
of the Lenders (including Woodlands); and (ii) either (a) the aggregate amount
of the Revolving Credit Exposure of all Lenders (including Woodlands) shall be
less than or equal to the Total Revolving Credit Commitments after giving effect
to the termination of Woodlands’s Revolving Credit Commitment or (b) the
Borrowers shall have cash collateralized Letter of Credit Exposure to the extent
contemplated by Section 3(c)(ii) hereof.
          Section 5. Release. The Borrowers hereby unconditionally and
irrevocably waive all claims, suits, debts, liens, losses, causes of action,
demands, rights, damages or costs, or expenses of any kind, character or nature
whatsoever, known or unknown, fixed or contingent, whether in contract or in
tort, which any of them may have or claim to have against Woodlands (in its
capacity as a Lender or otherwise under the Credit Agreement) or its agents,
employees, officers, affiliates, directors, representatives, attorneys,
successors and assigns (collectively, the “Released Parties” and each
individually, a “ Released Party”) to the extent arising out of or in connection
with the Credit Agreement including, without limitation, any failure by
Woodlands to fund any Revolving Credit Loan or other amount to be funded by the
Lenders thereunder (the “Claims”). The Borrowers further agree forever to
refrain from commencing, instituting or prosecuting any lawsuit, action or other
proceeding against any Released Party with respect to any and all of the
foregoing described waived, released, acquitted and discharged Claims and from
exercising any right of recoupment or setoff that any of them may have under a
master netting agreement or otherwise against any Released Party with respect to
obligations under the Credit Agreement. Each of the Released Parties shall be a
third party beneficiary of this Section 5.
          Section 6. Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 1 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same agreement and any of the parties hereto may
execute this Amendment No. 1 by signing any such counterpart. This Amendment
No. 1 shall be governed by, and construed in accordance with, the law of the
State of New York.
Amendment No. 1

- 10 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 1 to Credit Agreement to be duly executed and delivered as of the day and
year first above written.

            INTERNATIONAL TRANSMISSION COMPANY,
as the Borrower
      By:   /s/ Cameron M. Bready         Name:   Cameron M. Bready       
Title:   SR Vice President, Treasurer & CFO     

            MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC,
as the Borrower
      By:   Michigan Transco Holdings, Limited Partnership, as Sole Member      
      By:   METC GP Holdings II, LLC, its general partner             By:   METC
GP Holdings, Inc., its sole member             By:   ITC Holdings Corp. its sole
owner             By:   /s/ Cameron M. Bready         Name:   Cameron M. Bready 
      Title:   SR Vice President, Treasurer & CFO     

            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender
      By:           Name:           Title:        

Amendment No. 1

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment No,
1 to Credit Agreement to be duly executed and delivered as of the day and year
first above written.

            INTERNATIONAL TRANSMISSION COMPANY,
as the Borrower
      By:           Name:           Title:        

            MICHIGAN ELECTRIC TRANSMISSION COMPANY, LLC,
as the Borrower
      By:   Michigan Transco Holdings, Limited Partnership, as Sole Member      
      By:   METC GP Holdings II, LLC, its general partner             By:   METC
GP Holdings, Inc., its sole member             By:   . ITC Holdings Corp. its
sole owner             By:           Name:           Title:        

            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender
      By:   /s/ Nancy R. Barwig         Name:   Nancy R. Barwig        Title:  
Senior Vice President     

Amendment No. 1

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
as Lender
      By:   /s/ Jessica Migliore         Name:   Jessica Migliore       
Title:   Vice President     

Amendment No. 1

- 2 -



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, (F/H/A Credit Suisse, Cayman Islands Branch) as Lender
      By:   /s/ Nupur Kumar         Name:   Nupur Kumar        Title:   Vice
President              By:   /s/ Lynne-Marie Paquette         Name:  
LYNNE-MARIE PAQUETTE        Title:   ASSOCIATE     

Amendment No. 1

- 3 -



--------------------------------------------------------------------------------



 



            WOODLANDS COMMERCIAL BANK,
as Lender
      By:   /s/ Brian Halbeisen         Name:   Brian Halbeisen        Title:  
Vice President     

Amendment No. 1

- 4 -



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Lender
      By:   /s/ Patrick N. Martin         Name:   Patrick N. Martin       
Title:   Senior Vice President     

Amendment No. 1

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON,
as Lender
      By:   /s/ Hussam S. Alsahlani         Name:   Hussam S. Alsahlani       
Title:   Senior Associate     

Amendment No. 1

- 6 -



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A.
as Lender
      By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke        Title:  
Authorized Signatory     

Amendment No. 1

- 7 -